— Judgment unanimously affirmed. Memorandum: We affirm on the opinion at Special Term. We find no authority to support the dicta in People v Haskins (48 AD2d 480) that would depart from the established rule that neither the Fourth nor Fourteenth Amendments proscribe private as opposed to governmental activity in the area of searches made and statements taken in the course of criminal investigative procedures (see People v Gleeson, 36 NY2d 462; People v Horman, 22 NY2d 378). (Appeal from judgment of Supreme Court, Monroe County convicting defendant of attempted criminal possession of controlled substance, sixth degree.) Present — Marsh, P. J., Simons, Mahoney, Goldman and Del Vecchio, JJ. [80 Misc 2d 3.]